Exhibit 10.7
 
ESCROW AGREEMENT


           ESCROW AGREEMENT dated as of this 10th day of October, 2011, by and
among Office Suply Line, Inc., a Nevada limited liability company (the
“Company”), Sichenzia Ross Friedman Ference Anslow LLP, a New York limited
liability partnership (the “Agent”), Crisnic Fund, S.A., a Costa Rica company
(the “Holder”), and Red Rock Pictures Holdings, Inc., a Nevada limited liability
company (the “Parent”).


W I T N E S S E T H:
 
WHEREAS, the Company has entered into a promissoty note with the Holder for two
hundred and forty thousand dollars ($240,0000) as recorded in the Promissory
Note executed October 10, 2011 (the “Promissory Note”);
 
WHEREAS, the Parent will issue 650,001 shares of its Series A Convertible
Preferred Stock (the “Shares”) to the Holder to be placed in escrow as a
security against the payment of the Promissory Note; and
 
WHEREAS,  the Shares shall be held in escrow by the Agent pending the payment of
the Promissory Note in full.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:
 
1.           Appointment of Agent.  The Company, the Holder and the Parent
hereby appoints the Agent as escrow agent in accordance with the terms and
conditions set forth herein, and the Agent hereby accepts such appointment.
 
2.           Agent to Hold and Disburse Shares.  The Agent will hold the Shares
and executed stock powers (the “Stock Powers”) in its office at the address
given below and disburse the Shares pursuant to the terms of this Escrow
Agreement, as follows:
 
2.1           In the event that the Company has paid the Promissory Note in
full, the shares shall be cancelled and the Agent will disburse the Shares,
including Stock Powers, to the Parent, provided that the Company’s counsel, the
Parent’s counsel and the Holder’s counsel has confirmed in writing that all
conditions for the release of the escrow funds have been met and that the monies
reflected in the Promissory Note have been paid to the Holder.
 
2.2           In the event that the Demand Date, as defined in the Promissory
Note, has passed and the Holder has not been paid in full, as provided in the
Promissory Note,  the Agent will release all the Shares to the Holder.
 
3.           Exculpation and Indemnification of Agent.
 
3.1           The Agent shall have no duties or responsibilities other than
those expressly set forth herein.  The Agent shall have no duty to enforce any
obligation of any person to make any delivery, or to direct or cause any
delivery to be made, or to enforce any obligation of any person to perform any
other act.  The Agent shall be under no liability to the other parties hereto or
to anyone else by reason of any failure on the part of any party hereto or any
maker, guarantor, endorser or other signatory of any document or any other
person to perform such person’s obligations under any such document.  Except for
amendments to this Agreement referred to below, and except for instructions
given to the Agent by the Company, the Parent and the Holder relating to the
Shares deposited with the Agent under this Agreement, the Agent shall not be
obligated to recognize any agreement between any and all of the persons referred
to herein, notwithstanding that references thereto may be made herein and
whether or not it has knowledge thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2           The Agent shall not be liable to the Company, the Parent or to
anyone else for any action taken or omitted by it, or any action suffered by it
to be taken or omitted, in good faith and in the exercise of its own best
judgment.  The Agent may rely conclusively and shall be protected in acting upon
any order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Agent), statement, instrument, report or other paper or
document (not only as to its due execution and the validity and effectiveness of
its provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Agent to be genuine and to be
signed or presented by the proper person or persons.  The Agent shall not be
bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement or any of the terms thereof, unless evidenced by a
writing delivered to the Agent signed by the proper party or parties and, if the
duties or rights of the Agent are affected, unless it shall give its prior
written consent thereto.
 
3.3           The Agent shall not be responsible for the sufficiency or accuracy
of the form of, or the execution, validity, value or genuineness of, any
document or property received, held or delivered by it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Agent be responsible or liable to the
other parties hereto or to anyone else in any respect on account of the
identity, authority or rights of the persons executing or delivering or
purporting to execute or deliver any document or property or this
Agreement.  The Agent shall have no responsibility with respect to the use or
application of any funds or other property paid or delivered by the Agent
pursuant to the provisions hereof.
 
3.4           The Agent shall have the right to assume in the absence of written
notice to the contrary from the proper person or persons that a fact or an event
by reason of which an action would or might be taken by the Agent does not exist
or has not occurred, without incurring liability to the other parties hereto or
to anyone else for any action taken or omitted, or any action suffered by it to
be taken or omitted, in good faith and in the exercise of its own best judgment,
in reliance upon such assumption.
 
3.5           To the extent that the Agent becomes liable for the payment of
taxes, including withholding taxes, in respect of income derived from the
investment of funds held hereunder or any payment made hereunder, the Agent may
pay such taxes.  The Agent shall be indemnified and held harmless against any
liability for taxes and for any penalties or interest in respect of taxes, on
such investment income or payments in the manner provided in Section 3.6.
 
 
 

--------------------------------------------------------------------------------

 
 
3.6           The Agent will be indemnified and held harmless by the Company and
the Parent from and against any and all expenses, including reasonable counsel
fees and disbursements, or loss suffered by the Agent in connection with any
action, suit or other proceeding involving any claim, or in connection with any
claim or demand, which in any way, directly or indirectly, arises out of or
relates to this Agreement, the services of the Agent hereunder, the monies or
other property held by it hereunder or any income earned from investment of such
monies, except for the Escrow Agent’s gross negligence or misconduct.  Promptly
after the receipt by the Agent or notice of any demand or claim or the
commencement of any action, suit or proceeding, the Agent shall, if a claim in
respect thereof is to be made against the Company or Parent, notify the Company
or Parent thereof in writing, but the failure by the Agent to give such notice
shall not relieve the Company or Parent from any liability which the Company or
Parent may have to the Agent hereunder.
 
3.7           For the purposes hereof, the term “expense or loss” shall include
all amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Agent, and all costs and expenses, including, but
not limited to, reasonable counsel fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding.
 
4.           Termination of Agreement and Resignation of Agent.
 
4.1           This Escrow Agreement shall terminate on the final disposition of
the Shares held in escrow hereunder, provided that the rights of the Agent and
the obligations of the other parties hereto under Sections 3 and 6 shall survive
the termination hereof.
 
4.2           The Agent may resign at any time and be discharged from its duties
as Agent hereunder by giving the Company, the Parent and the Holder at least 30
days notice thereof.  As soon as practicable after its resignation, the Agent
shall turn over to a successor escrow agent appointed by the Company and the
Parent all Shares held hereunder upon presentation of the document appointing
the new escrow agent and its acceptance thereof.  If no new Agent is so
appointed within the 60-day period following such notice of resignation, the
Agent may deposit the aforesaid Shares with any court it deems appropriate.
 
5.           Form of Payments by Agent.  Any payments by the Agent to Holder or
to persons other than the Company pursuant to the terms of this Agreement shall
be made by the issuing of the Shares.
 
6.           Compensation of Agent.  For services rendered, the Agent shall
receive as compensation $1,500.00, which shall be paid by the Company and the
Holder at the time this Agreement is entered into.  The Agent shall also be
entitled to reimbursement from the Company for all expenses paid or incurred by
it in the administration of its duties hereunder, including, but not limited to,
all counsel, advisors’ and Agents’ fees and disbursements and all reasonable
taxes or other governmental charges.  It is anticipated that such disbursement
shall not exceed $500.00 barring any unforeseen circumstances.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Notices.  All notices, requests, demands and other communications
provided for herein shall be in writing, shall be delivered by hand or by
first-class mail, shall be deemed given when received and shall be addressed to
the parties hereto at their respective addresses listed below or to such other
persons or addresses as the relevant party shall designate as to itself from
time to time in writing delivered in like manner.


 
If to the Company: Office Supply Line, Inc
.

 
Attn: Eric Kotch

 
1710 First Avenue

 
New York, NY 10028

 
Tel:

 
Fax:



 
With a copy to:
Sichenzia Ross Friedman Ference Anslow LLP
 

 
195 Route 9 South

 
Manalapan, NJ 07726

 
Attention:  Gregg E. Jaclin

 
Tel.: (732) 409-1212

 
  Fax: (732) 577-1188



 
If to the Parent:
Red Rock Pictures Holdings, Inc.
 

 
Attn: Chief Executive Officer

 
1710 First Avenue

 
New York, NY 10028

 
Tel:

 
Fax:



 
If to the Agent:
Sichenzia Ross Friedman Ference Anslow LLP

 
195 Route 9 South

 
Manalapan, NJ 07726

 
Attention:  Gregg E. Jaclin

 
Tel.: (732) 409-1212

 
Fax: (732) 577-1188



 
If to the Holder:
Crisnic Fund, S.A
      In care of Lexperts, SA  

 
ConHotel Office Center

 
Office 5 Sabaa Norte

 
San Jose Costa rica

 
Tel:

 
Fax:

 
8.           Further Assurances:  From time to time on and after the date
hereof, the Company shall deliver or cause to be delivered to the Agent such
further documents and instruments and shall do and cause to be done such further
acts as the Agent shall reasonably request (it being understood that the Agent
shall have no obligation to make any such request) to carry out more effectively
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Consent to Service of Process.  Each of the Company, the Parent and
the Holder hereby irrevocably consents to the jurisdiction of the courts of the
State of New York and of any federal court located in such State in connection
with any action, suit or other proceeding arising out of or relating to this
Agreement or any action taken or omitted hereunder, and waives personal service
of any summons, complaint or other process and agrees that the service thereof
may be made by certified or registered mail directed to each of the Company, the
Parent and the Holder at its address for purposes of notices hereunder.
 
10.           Miscellaneous.
 
10.1           This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing such
instrument to be drafted.  The terms “hereby”, “hereof”, “hereto”, “hereunder”
and any similar terms, as used in this Agreement, refer to the Agreement in its
entirety and not only to the particular portion of this Agreement where the term
is used.  The word “person” shall mean any natural person, partnership, company,
government and any other form of business or legal entity.  All words or terms
used in this Agreement, regardless of the number or gender, in which they are
used, shall be deemed to include any other number and any other gender as the
context may require.  This Agreement shall not be admissible in evidence to
construe the provisions of any prior agreement.
 
10.2           Succession and Assignment.  This Agreement and the rights and
obligations hereunder of the Company may be assigned by the Company only to a
successor to the Company’s entire business.  This Agreement and the rights and
obligations hereunder of the Agent may be assigned by the Agent only to a
successor to its entire business.  This Agreement shall be binding upon and
inure to the benefit of each party’s respective successors, heirs and permitted
assigns.  No other person shall acquire or have any rights under or by virtue of
this Agreement.  This Agreement may not be changed orally or modified, amended
or supplemented without an express written agreement executed by the Agent, the
Company and the Holder.  This Agreement is intended to be for the sole benefit
of the parties hereto, and (subject to the provisions of this Section 11.2)
their respective successors, heirs and assigns, and none of the provisions of
this Agreement are intended to be, nor shall they be construed to be, for the
benefit of any third person.
 
10.3           Amendments and Waivers.  This Agreement may be amended only with
the written consent of the Agent, the Company, the Parent  and the Holder.  No
waiver of any right or remedy hereunder shall be valid unless the same shall be
in writing and signed by the party giving such waiver.  No waiver by any party
with respect to any condition, default or breach of covenant hereunder shall be
deemed to extend to any prior or subsequent condition, default or breach of
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.
 
 
 

--------------------------------------------------------------------------------

 
 
10.4           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.  The
representations and warranties contained in this Agreement shall survive the
execution and delivery hereof and any investigations made by any party.  The
headings in this Agreement are for purposes of reference only and shall not
limit or otherwise affect any of the terms hereof.
 
11.           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument.  This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signature of all of the parties reflected hereon as the
signatures.




[Signatures to Follow on Next Page]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.
 
 

  SICHENZIA ROSS FRIEDMAN FERENCE ANSLOW LLP                  
By:
/s/        Name        Title           

 

  OFFICE SUPPLY LINE, INC.                  
By:
/s/        Name        Title           

 

  CRISNIC FUND, S.A.                
 
By:
/s/        Name        Title           

 

  RED ROCK PICTURES HOLDINGS, INC.                
 
By:
/s/        Name        Title           

 